DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
This communication is a Non-Final Office Action in response to the Preliminary Amendment filed on the 3rd day of June, 2021. Claims 21-38 are pending. Claims 1-20 have been cancelled. No claims are allowed. 

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5-20 of U.S. Patent No. 11056230 in view of U.S. Patent No. 8938421 to Jain et al. (hereinafter Jain. Examiner notes that claims 21-38 of Application 17/338257 contains identical language to claims 1-2 and 5-20 of Patent No. 11056230 but for the additional language directed to the synchronizer application “configured to poll the medical practice group until a predetermined timeout or the encounter data is retrieved”. Examiner notes that Jain, which like ‘230 talks about a computer system comprising of a synchronization process and system capable of synchronizing a plurality of changes from a plurality of sources, teaches it is known for the synchronizer process system to poll the server in order to collect or fetch information or data over an elapsed polling time or time out (see at least Jain: Abstract, Col. 6 Line 5-44, Col 9 Line 33-60, and Col. 11-12). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a synchronizer process system to poll the server in order to collect or fetch information or data over an elapsed polling time or time out (as disclosed by Jain) into the a synchronizer application installed on and configured to access data associated with a medical practice group server that lacks an application program interface to communicate with an aggregator server (as disclosed by ‘230). One of ordinary skill in the art would have been motivated to incorporate the feature of a synchronizer process system to poll the server in order to collect or fetch information or data over an elapsed polling time or time out because it would synchronizing data from a source to a destination in real time (see Jain: Col. 1 Line 16-19).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of a synchronizer process system to poll the server in order to collect or fetch information or data over an elapsed polling time or time out (as disclosed by Jain) into the a synchronizer application installed on and configured to access data associated with a medical practice group server that lacks an application program interface to communicate with an aggregator server (as disclosed by ‘230), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of a synchronizer process system to poll the server in order to collect or fetch information or data over an elapsed polling time or time out into the a synchronizer application installed on and configured to access data associated with a medical practice group server that lacks an application program interface to communicate with an aggregator server). See also MPEP § 2143(I)(A).
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689